DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rebella (US 20180125345).
With respect to claim 1, Rebella discloses a speculum for an otoscope (10) comprising: a sheath (24) having a proximal sheath end (see fig. 13-14 below) adapted for retention on an otoscope (see para. 94) and providing a central bore (e.g. to receive 28) extending from the proximal sheath end to a bore rim at a distal sheath end (see fig. 13-14 below) along a sight-axis (e.g. longitudinal axis along 24, 28) of the otoscope when the sheath is attached to the otoscope; and a pressure-sensitive adhesive (e.g. material of 138 and 152) supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath into contact with a foreign body (e.g. debris) within an ear canal to attach to and retract the foreign body from the ear canal (see para. 34-39, 90, 93 and 94 and note that this device is capable of performing this function if one so desires).

    PNG
    media_image1.png
    592
    556
    media_image1.png
    Greyscale

As for claim 2, Rebella further discloses the speculum of claim 1 wherein the sheath provides an outer diameter (e.g. diameter about 136, see fig. 13-14 above) and the pressure-sensitive adhesive provides a front facing surface (see fig. 14 above and note that 138 faces front) positioned within the outer diameter from the sight-axis (note that 24 is tapered, and the diameter at 138 is smaller than the outer diameter at 136, and is thus positioned/bounded/does not exceed the dimension of that outer diameter).
As for claim 3, Rebella further discloses the speculum of claim 2 wherein the sheath provides a funnel shape expanding an outer diameter of the sheath toward the proximal sheath end to progressively limit movement of the sheath perpendicular to the sight-axis as the sheath is inserted into the ear canal (see fig. 13-14 above).
As for claim 4, Rebella further discloses the speculum of claim 3 further including an elongate probe (28) having a proximal probe end attached to the distal end of the sheath (note that the entire probe is coupled to 24) and sized to extend within the ear canal along the sight-axis to a distal probe end when the proximal sheath end is within the ear canal (see fig. 14 above and para. 94); and wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom (see fig. 13-14 above).
As for claim 5, Rebella further discloses the speculum of claim 4 wherein the elongate probe attaches to a wall (e.g. inner wall of 136) of the sheath and is displaced from the sight-axis by a radius of a rim of the speculum (e.g. rim of 136) and extends therefrom displaced away from the sight-axis in a first portion (e.g. at 134) by at least the radius of the rim radius and then curves toward the sight-axis at a second portion (at the distal end of 24) further beyond the sheath than the first portion (see fig. 14).
As for claim 7, Rebella further discloses the speculum of claim 4 wherein the pressure-sensitive adhesive is light transmissive (see para, 90).
As for claim 8, Rebella further discloses the speculum of claim 4 wherein the probe provides a loop (e.g. the cylindrical end of 28) in a plane perpendicular (e.g. horizontal to the longitudinal axis of the long. axis of 24) to the sight-axis for supporting the pressure-sensitive adhesive (see fig. 14 above and note the position of 138 relative to 28).
As for claim 9, Rebella further discloses the speculum of claim 8 wherein the pressure-sensitive adhesive is distributed around the sight-axis allowing viewing of the foreign body along the sight-axis (see fig. 14 above, note the position of 138 and also note para. 90).
As for claim 10, Rebella further discloses the speculum of claim 4 wherein the pressure-sensitive adhesive is displaced from the bore rim along the sight-axis by less than 10 millimeters (see para. 90 and note that 138 is overmolded onto 28 and 28 presses into 138).
As for claim 14, Rebella further discloses the speculum of claim 1 wherein the pressure-sensitive adhesive is distributed around the sight-axis allowing viewing of the foreign body along the sight-axis (note position of 138, see fig. 14 above).
As for claim 15, Rebella further discloses the speculum of claim 14 wherein the pressure-sensitive adhesive is attached in contact with the bore rim (see fig. 14 above and note the position of 138).
With respect to claim 16, Rebella discloses an otoscope (10) (see fig. 1 and also 13-14 below) comprising: a handgrip (16) for support by a healthcare professional; a camera stalk (28) extending from the handgrip to a distal end receivable within an ear canal (see para. 65,68); a camera (30) positioned at the distal end of the ear canal to provide a field-of-view therefrom (see para. 68); a sheath (24) having a proximal sheath end (e.g. closest to 12, 14) adapted for retention of the otoscope and providing a central bore (e.g. to receive 28) extending from the proximal sheath end to a bore rim at a distal sheath end along a sight-axis (e.g. longitudinal axis of 24, 28) of the otoscope when the sheath is attached to the otoscope; and a pressure-sensitive adhesive (138) supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath into contact with a foreign body within an ear canal to attach to and retract the foreign body from the ear canal (see para. 34-39, 90, 93 and 94 and note that this device is capable of performing this function if one so desires).

    PNG
    media_image1.png
    592
    556
    media_image1.png
    Greyscale

As for claim 17, Rebella further discloses the speculum of claim 16 wherein the pressure-sensitive adhesive is sized to occupy no more than half of the field-of-view when centered in the field-of-view (see para. 90).
With respect to claim 18, Rebella discloses a tool (10) for removing foreign objects from an auditory canal (see para. 34, 35) comprising: a light pipe (see para. 71) having an axial extent sized to fit within the auditory canal between a proximal and distal end of the light pipe (see para. 71, 72), the light pipe having an outer periphery measured across the axial extent (see para, 71, 72); a lamp (LEDs, see para. 71, 72) for introducing light into the light pipe at the proximal end for transmission of that light to the distal end (see fig. 3, 10); and a pressure-sensitive adhesive (138) supported by the light pipe to extend forward from the light pipe along the axis to be guidable by the light pipe into contact with a foreign body within an auditory canal to attach to and retract the foreign body from the auditory canal (see fig. 10, para. 52, also see para. 34-39, 90, 93 and 94 and note that this device is capable of performing this function if one so desires); wherein the pressure-sensitive adhesive is positioned to be spaced away from the auditory canal when the outer periphery of the light pipe at the proximal end rests against the auditory canal (see fig. 9).
With respect to claim 19, Rebella discloses an attachment (e.g. at 134) for a funnel-shaped speculum (24) of the type having a proximal sheath end (at 136) adapted for retention on an otoscope (10) and providing a central bore (for 28) extending from the proximal sheath end to a bore rim at a distal sheath end (e.g. see fig. 13-14 below) along a sight-axis (e.g. longitudinal axis of 24) of the otoscope when the sheath is attached to the otoscope (see fig. 1 or fig. 13-14 below), the distal sheath end having a reduced diameter from the proximal sheath (see fig. 13-14 below), the attachment comprising; a shaft (28) having a proximal end (closest to 134) and a distal end (see fig. 13-14 below); a pressure sensitive adhesive (e.g. 138, 152) supported by the distal end of the shaft to extend forward from the proximal end of the shaft (see fig. 13-14 below); and a collar (136) attached to the proximal end of the shaft (via 28) and adapted to wrap about the distal sheath end so that the shaft extends along the sight-axis to be guidable by the speculum into contact with a foreign body within an car canal to attach to and retract the foreign body from the ear canal (see para. 34-39, 90, 93 and 94 and note that this device is capable of performing this function if one so desires).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the speculum wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom; and wherein the elongate probe is bent to follow a curve at its distal end to present a blunt front-facing surface as it is inserted into the ear canal, as set forth in claim 6.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the speculum wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom; wherein the probe provides a ductile material permitting manual adjustment of an angle of extent of the probe from the sheath when the probe is in a relaxed state, as set forth in claim 11.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the speculum wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom; wherein pressure-sensitive adhesive provides a periphery around the sight-axis enclosing of at least five square millimeters, as set forth in claim 12.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the speculum wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom; wherein pressure-sensitive adhesive provides a volume of at least 10 cubic millimeters, as set forth in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent 9326668 (fig. 2); US Patent 4785796 (fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773